Citation Nr: 1015915	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for lipomas, including 
as secondary to herbicide exposure.  

2.  Entitlement to a higher (compensable) initial rating for 
bilateral hearing loss.

3.  Entitlement to a compensable rating of scars, residuals, 
shrapnel wound of back and right shoulder prior to March 2, 
2009 and in excess of 10 percent from March 2, 2009.  

4.  Entitlement to an increased rating in excess of 10 
percent for right knee osteoarthritis prior to February 13, 
2006 and in excess of 20 percent from February 13, 2006.  

5.  Entitlement to an increased rating in excess of 10 
percent for left knee osteoarthritis prior to February 13, 
2006 and in excess of 20 percent from February 13, 2006.  

6.  Entitlement to an initial rating in excess of 10 percent 
for right knee laxity.  

7.  Entitlement to an initial rating in excess of 10 percent 
for left knee laxity.  

8.  Entitlement to service connection for a hemorrhoid 
disability. 

9.  Entitlement to an increased rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

10.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran's representative presented argument at a Board 
personal hearing by the undersigned acting Veterans Law Judge 
in November 2009 in Washington, DC.  The representative 
indicated that the Veteran was unable to attend the hearing.  
A transcript of this hearing is associated with the Veteran's 
claims folder.

The Veteran submitted a statement and medical treatise 
material regarding Agent Orange exposure to the RO in January 
2010.  It was associated with the claims file at the Board in 
March 2010.  In this statement the Veteran appears to be 
asserting a claim for his children's birth defects.  The 
issue of a claim for the Veteran's children's birth defects 
for hearing loss has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ); therefore, the Board does not have jurisdiction over 
this issue and it is referred to the AOJ for appropriate 
action.  

The issues of service connection for a hemorrhoid disability, 
increased rating for PTSD, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lipomas were not present in service or for 
many years thereafter and are not etiologically related to 
service.

2.  The Veteran has Level I hearing acuity in the right ear 
and Level I or Level II hearing acuity in the left ear.  

3.  Prior to March 2, 2009, the Veteran's scars, residuals, 
shrapnel wound of back and right shoulder were not tender on 
examination, not unstable, were less than 6 square inches, 
and did not cause any limitation of motion.  

4.  From March 2, 2009, the Veteran's scars, residuals, 
shrapnel wound of back and right shoulder were tender on 
examination, not unstable, less than 6 square inches, and did 
not cause any limitation of motion.  

5.  Prior to March 7, 2005, the Veteran's service-connected 
right knee osteoarthritis disability was manifested by 
painful motion, flexion limited to more than 60 degrees, 
limitation of extension of no greater than 10 degrees, and no 
evidence of pain, fatigue, incoordination, or additional 
limitation of motion upon repetitive motion.  

6.  Prior to March 7, 2005, the Veteran's service-connected 
left knee osteoarthritis disability was manifested by painful 
motion, flexion limited to more than 60 degrees, limitation 
of extension of no greater than 10 degrees, and no evidence 
of pain, fatigue, incoordination, or additional limitation of 
motion upon repetitive motion.  

7.  From March 7, 2005 to February 6, 2007, the Veteran's 
service-connected right knee osteoarthritis disability has 
been manifested by painful motion, limitation of flexion to 
no worse than 100 degrees, limitation of extension to no 
greater than 10 degrees, and additional functional impairment 
as evidenced by pain, as well as fatigability and lack of 
endurance due to pain upon repetitive motion.  

8.  From March 7, 2005 to February 6, 2007, the Veteran's 
service-connected left knee osteoarthritis disability has 
been manifested by painful motion, limitation of flexion to 
no worse than 100 degrees, limitation of extension to no 
greater than 10 degrees, and additional functional impairment 
as evidenced by pain, as well as fatigability and lack of 
endurance due to pain upon repetitive motion.  

9.  From February 6, 2007, the Veteran's service-connected 
right knee osteoarthritis disability has been manifested by 
painful motion, limitation of flexion to no worse than 
100 degrees, limitation of extension to no greater than 15 
degrees, and additional functional impairment as evidenced by 
pain, as well as fatigability and lack of endurance due to 
pain upon repetitive motion.  

10.  From February 6, 2007, the Veteran's service-connected 
left knee osteoarthritis disability has been manifested by 
painful motion, limitation of flexion to no worse than 
100 degrees, limitation of extension to no greater than 15 
degrees, and additional functional impairment as evidenced by 
pain, as well as fatigability and lack of endurance due to 
pain upon repetitive motion.  

11.  The Veteran's right knee laxity disability is 
characterized by an objective finding of slight laxity, 
instability, or recurrent subluxation.  

12.  The Veteran's left knee laxity disability is 
characterized by an objective finding of slight laxity, 
instability, or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lipomas, 
including as due to exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The criteria for a compensable rating for bilateral 
hearing loss have been not been met for any period.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2009).

3.  The criteria for a compensable rating for scars, 
residuals, shrapnel wound of back and right shoulder prior to 
March 2, 2009 have been not met for any period.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.118, Diagnostic Codes 7801-7805 (2009).  

4.  The criteria for a rating in excess of 10 percent for 
scars, residuals, shrapnel wound of back and right shoulder 
from March 2, 2009 have been not met for any period.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805 (2009).  

5.  The criteria for a disability rating in excess of 10 
percent for right knee osteoarthritis, prior to March 7, 2005 
have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5003, 5260, 5261 (2009).  

6.  The criteria for a disability rating in excess of 10 
percent for left knee osteoarthritis, prior to March 7, 2005 
have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5003, 5260, 5261 (2009).  

7.  The criteria for an increased rating of 20 percent, but 
no higher, for right knee osteoarthritis have been met from 
March 7, 2005 to February 6, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2009).  

8.  The criteria for an increased rating of 20 percent, but 
no higher, for left knee osteoarthritis have been met from 
March 7, 2005 to February 6, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2009).  

9.  The criteria for an increased rating of 30 percent, but 
no higher, for right knee osteoarthritis have been met from 
February 6, 2007.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5003, 5260, 5261 (2009).    

10.  The criteria for an increased rating of 30 percent, but 
no higher, for left knee osteoarthritis have been met from 
February 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5260, 5261 (2009).  

11.  The criteria for an initial rating in excess of 10 
percent for right knee laxity have not been met for any 
period.  U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2009).    

12.  The criteria for an initial rating in excess of 10 
percent for left knee laxity have not been met for any 
period.  U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see 
also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. 
§§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to 
service-connection has been established, but a higher initial 
disability rating is at issue, the extent of impairment 
throughout the entire period, beginning with the filing of 
the claim, must be considered and a determination must be 
made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  In the present matter, staged ratings are 
warranted for the Veteran's knee and scar disabilities.  

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 
(2009).  The Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, as shown by 
audiometry, including a controlled speech discrimination test 
(Maryland CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Diagnostic Code 5010 is for traumatic arthritis and is 
evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When there is some 
limitation of motion of the specific joint or joints involved 
that is noncompensable (0 percent) under the appropriate 
diagnostic codes, Diagnostic Code 5003 provides a rating of 
10 percent for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
there is limitation of motion of the specific joint or joints 
that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, flexion of the leg is 
rated as noncompensable when limited to 60 degrees; as 10 
percent when limited to 45 degrees; as 20 percent when 
limited to 30 degrees; and a maximum of 30 percent when 
limited to 15 degrees. Under Diagnostic Code 5261, extension 
of the leg is evaluated as noncompensable when limited to 5 
degrees; as 10 percent when limited to 10 degrees; as 20 
percent when limited to 15 degrees; as 30 percent when 
limited to 20 degrees; as 40 percent when limited to 30 
degrees; and a maximum 50 percent when limited to 45 degrees.  
The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran's knee disability could also be evaluated under 
Diagnostic Code (DC) 5257.  Under DC 5257, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling when slight, 20 
percent when moderate, and a maximum 30 percent when severe.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Separate ratings are also 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004.

History and Analysis

Service Connection for Lipomas

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of lipomas.  
The Veteran appears to assert that under the presumption 
provided by 38 C.F.R. § 3.309(e) he should be afforded 
presumptive service connection for his lipomas, due to 
exposure to herbicides.  

As an initial matter, the Board notes that the Veteran's 
records indicate he had service in Vietnam, and thus the 
presumption of exposure to herbicides agents under 38 C.F.R. 
§ 3.307 does apply.  However, the Veteran's lipomas are not a 
listed disease associated with exposure to certain herbicide 
agents pursuant to 38 C.F.R. § 3.309(e).  Thus, although the 
Veteran is presumed to have been exposed to certain herbicide 
agents, he cannot be presumptively service connected for his 
claimed lipomas because it is not a disease found to be 
associated with herbicide exposure under 38 C.F.R. § 
3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, supra.  Service treatment 
records are negative for any complaint, treatment, or 
diagnosis of lipomas.  Post-service private and VA medical 
records in the claims file contain indications that the 
Veteran was seen for lipomas starting in 1994.  

A March 2005 VA examiner noted that the Veteran was first 
diagnosed with lipomas in 1994 and that they are intermittent 
in nature.  The Veteran reported he got them about once or 
trice a year and that the treatment was surgical removal.  
There were no systemic symptoms and no weight loss, malignant 
neoplasm, impairment of function or urticaria.  Physical 
examination revealed no signs of skin lesions and some 
scarring disfigurement.  There was no acne or cholorance, no 
scarring alopecia or alopecia areta.  There was no 
hyperhidrosis.  The examiner opined that it was less likely 
that the Veteran's lipomas were secondary to service.  His 
rationale was that there is nothing in the medical literature 
to support a relation between Agent Orange and lipomas.  

While the Veteran has stated the belief that his lipomas were 
caused by his exposure to herbicides or are otherwise related 
to his military service, as a layperson he is generally not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case the Veteran has current lipomas.  The question 
that must be answered is whether or not the lipomas the 
Veteran has were caused by his military service.  The Veteran 
contends that he incurred this condition through exposure to 
herbicides in service and the Board also views this as a 
claim for service connection on a direct basis.

There are no service treatment records documenting any 
complaints or treatment in service regarding lipomas.  
Additionally, there are no medical records indicating 
complaints or treatment for lipomas within the first year 
after discharge from service.  

There is also no contention or evidence of a continuity of 
symptomatology since service.  The first indication of 
lipomas is in 1994, more than 23 years after service.  

In addition, there is no medical evidence of record or 
medical opinion linking the Veteran's lipomas to his military 
service.  In fact, the only competent medical evidence of 
record is the March 2005 VA examiner's opinion against the 
Veteran's claim.  In summary, the weight of the evidence 
demonstrates no injury or disease suffered in service related 
to the lipomas or complaints of the condition in service, no 
continuity of symptomatology since discharge from service, 
and no competent medical nexus between the Veteran's lipomas 
and his military service.  Therefore, the evidence of record 
weighs against the claim for service connection for lipomas, 
including as due to exposure to herbicides.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for lipomas, including as due to exposure to 
herbicides, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Rating of Right and Left Knee Osteoarthritis

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis in the 
following decision will focus specifically on what evidence 
is needed to substantiate the issue on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In the present case, the Veteran contends that his bilateral 
knee disability is more severe than the current evaluations 
indicate.  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The Board finds that the pertinent medical findings, 
as shown in the multiple examination and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's bilateral 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Private treatment records from 2001 and 2002 show the Veteran 
was diagnosed with bilateral knee pain with progressive 
arthritis.  X-rays revealed osteoarthritis of the right and 
left knees.  There was also patellofemoral and lateral joint 
involvement with osteophyte formation noted.  VA treatment 
records from 2004 show bilateral knee pain and some 
associated weakness and instability.  

A March 2005 VA examiner noted that the Veteran reported 
pain, stiffness and instability of both knees.  The Veteran 
uses bilateral braces.  The Veteran walked with an antalgic 
gait and there was tenderness over the medial joint line and 
parapatellar tenderness.  There was some instability on 
varus-valgus stress.  Range of motion of the left knee 
indicates the Veteran lacks 10 degrees of extension with 
complaints of discomfort.  Flexion of the left knee is to 120 
degrees, with pain at 115 degrees.  Following repetitive 
range of motion, pain increased, as well as fatigability and 
lack of endurance due to pain.  Range of motion of the right 
knee lacked 10 degrees of extension.  Flexion was to 120 
degrees actively with pain.  Following repetitive motion, 
there was increased discomfort of the right knee, along with 
fatigability and lack of endurance.  There was laxity of the 
anterior drawer and varus-valgus laxity.  

The Veteran's employer has sent letters indicating that the 
Veteran's lack of mobility forces him to work expressly from 
the confines of his office and curtails his movements and 
ability to meet with clients.  

A February 2007 VA examiner noted progressively worse pain in 
the bilateral knee.  The Veteran had braces on both knees.  
The Veteran could walk about one block before getting pain in 
both knees.  The Veteran felt somewhat limited to his office 
because of his knee pain because he worked as a financial 
consultant and was unable to get out and meet clients.  The 
Veteran experienced flare-ups to both knees related to 
activities and bilateral knee replacement has been 
recommended.  There was tenderness in both knees at the 
medial and lateral joint line as well as patellar tenderness.  
There was some mild instability on varus and valgus stress 
bilateral and some mild instability in the anterior drawer 
bilaterally.  Flexion of the left knee was to 120 degrees 
with pain.  Extension was to negative 15 degrees on the left 
with pain.  Flexion of the right knee is to 115 degrees with 
pain and extension was to approximately negative 15 degrees.  
Following repetitive range of motion there was limitation 
secondary to pain, fatigue and lack of endurance bilaterally.  

A May 2008 private physician noted that the Veteran had 
severe right and left knee arthritis and that the Veteran 
could hardly walk.  

A March 2009 VA examiner, who provided addenda later in March 
and in April 2009, noted the Veteran's pain was severe 
ongoing and progressive.  The Veteran reported 10/10 pain and 
swelling and instability.  His knees limit him to telephone 
sales and his ability to travel to see clients face to face.  
There was tenderness to palpation of both knee and bilateral 
suprapatellar effusion.  Range of motion of the right knee 
showed the Veteran lacked 10 degrees of extension.  Flexion 
is 110 degrees with pain.  Following repitition, there was 
additional functional limitation due to pain.  The Veteran's 
left knee showed a lack of extension to 10 degrees.  Flexion 
was 110 degrees with pain.  Following repetition, there is 
additional functional limitation due to pain. 

A May 2009 private examiner noted that total knee 
replacements have been counseled.  The Veteran continued to 
suffer from pain and some instability.  The examiner noted 
instability and ligamentous instability.  The examiner noted 
that the Veteran's knees lack 10 degrees of complete 
extension, and flex to 100 degrees.  

There is no evidence of ankylosis or semilunar cartilage 
issues throughout the entire period of time under appeal.  
Thus, DC 5256, 5258 and 5259 are not applicable.  In 
addition, there is no evidence that the Veteran has 
impairment of the tibia and fibula through nonunion or 
malunion and no evidence of genu recurvatum.  Thus, DCs 5262 
and 5263 are also not applicable in this case.  

        A.  Knee Ratings Prior to March 7, 2005

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the Veteran's service-connected left and 
right knee disabilities prior to March 7, 2005.  As the prior 
discussion of the relevant medical evidence of record 
indicates, this 10 percent evaluation is based on the 
objective findings of limitation of extension of the 
Veteran's left knee and right knee.  Specifically, the 
multiple medical examinations completed on the Veteran's left 
knee during this portion of the appeal period does not show 
extension limited to 15 degrees.  Such findings support the 
currently assigned rating of 10 percent, but no higher, based 
on limitation of extension of this joint.  See 38 C.F.R. 
§ 4.71a, DC 5261.  

Further, as this earlier discussion of the pertinent medical 
evidence of record indicates, the multiple examinations 
conducted on the Veteran's left knee during this portion of 
the appeal period do not show limitation of flexion to 30 
degrees.  Such findings do not support a 10 percent rating 
for the Veteran's service-connected left knee disability.  
See 38 C.F.R. § 4.71a, DC 5260.  

There is also no evidence of additional functional impairment 
as evidenced by pain on motion as well as weakened movement, 
excess fatigability and incoordination after even the least 
strenuous repetitive motion exercise. 

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left knee disability prior to 
March 7, 2005 does not more nearly approximate the criteria 
for a 20 percent evaluation than those for a 10 percent 
evaluation.  Based on this evidentiary posture, a rating 
higher than 10 percent is not warranted.  38 C.F.R. § 4.7.

        B.  Knee Ratings from March 7, 2005 to February 6, 2007

Based on the evidence of record, the Board finds that 
increased ratings of 20 percent, from March  5, 2005, are 
warranted for the Veteran's service-connected left knee and 
right knee osteoarthritis disabilities.  Specifically, range 
of motion studies completed on the Veteran's bilateral knees 
at the February 6, 2007 VA examination revealed flexion to 
120 degrees, which again warrants a noncompensable rating 
under Diagnostic Code 5260.  However, the Veteran was shown 
to have limitation of extension to 10 degrees.  Hence, he 
meets the criteria for the 10 percent rating for his knees 
under DC 5261.  

Additionally, the March 2005 VA examiner found objective 
evidence of pain, as well as fatigability and lack of 
endurance due to pain upon repetitive motion.  Such findings 
are evidence of additional functional impairment as evidenced 
by pain on motion as well as weakened movement, excess 
fatigability and incoordination after even the least 
strenuous repetitive motion exercise.  Upon consideration of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, the Board finds 
that such evidence supports the next higher rating of 
20 percent.  

To assign a higher, 30 percent, rating, the evidence would 
have to establish that the Veteran's left and right knee 
disabilities are manifested by limitation of extension to 20 
degrees.  38 C.F.R. § 4.71a, DC 5261.  Such has not been 
shown here.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left and right knee 
disabilities, from March 7, 2005 to February 6, 2007, more 
nearly approximates the criteria for a 20 percent rating, but 
no higher.  38 C.F.R. § 4.7.  

        

C.  Knee Ratings from February 6, 2007

Based on the evidence of record, the Board finds that 
increased ratings of 30 percent, from February 6, 2007, are 
warranted for the Veteran's service-connected left knee and 
right knee osteoarthritis disabilities.  Specifically, range 
of motion studies completed on the Veteran's left knee at the 
February 6, 2007 VA examination revealed flexion to 120 
degrees and to 115 degrees for the right knee, which again 
warrants a noncompensable (0 percent) rating under Diagnostic 
Code 5260.  However, the Veteran was shown to have limitation 
of extension of both knees to 15 degrees; hence, he meets the 
criteria for the 20 percent rating for his knee under DC 
5261.  38 C.F.R. § 4.71a. 

Upon repetition of motion the February 2007 VA examiner found 
limitation secondary to pain, fatigue and lack of endurance 
bilaterally.  Such findings are evidence of additional 
functional impairment as evidenced by pain on motion as well 
as weakened movement, excess fatigability and incoordination 
after even the least strenuous repetitive motion exercise.  
Upon consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra, the Board finds that such evidence supports the next 
higher rating of 30 percent.  

To assign a higher, 40 percent, rating, the evidence would 
have to establish that the Veteran's left and right knee 
disabilities are manifested by limitation of extension to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261.  Such has not been 
shown or more nearly approximated here.  The Board notes the 
results of the March 2009 VA examination and May 2009 private 
examination, but finds that the results forward from the 
February 2007 VA examination are more representative of the 
entirety of the Veteran's condition and the pain he suffers 
and are more favorable to the Veteran.

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left knee, since February 6, 
2007, more nearly approximates the criteria for a 30 percent 
rating, but no higher.  38 C.F.R. § 4.7.  



Rating of Right and Left Knee Laxity

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the Veteran's left and right knee 
instability under Diagnostic Code 5257 for any initial rating 
period since the grant of service connection.  For the 
purposes of Diagnostic Code 5257, the preponderance of the 
evidence is against a finding of moderate laxity, 
instability, or recurrent subluxation.  

While the Veteran has given subjective reports of weakness 
and loss of strength, the more specifically measured and 
objective evidence of record shows only mild instability, 
laxity, or recurrent subluxation.  With regard to the 
Veteran's general contention that he suffers from giving way 
and instability in his left knee and right knee, the 
Veteran's and other lay assertions of  moderate instability 
are outweighed by more specifically measured and objective 
clinical findings.  For example, the March 2005, February 
2007 and March 2009 VA examiners all found evidence of 
"mild" or "some" objective laxity and instability.  The 
May 2009 private examiner also noted instability.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left and right knee 
instability does not more nearly approximate the criteria for 
a 20 percent evaluation than those for a 10 percent 
evaluation at any time during the initial rating appeal since 
the grant of service connection.  See Fenderson, supra.  In 
light of the above, a rating higher than 10 percent is not 
warranted for any period.  38 C.F.R. § 4.7.

Extraschedular Consideration  for Knee Disabilities

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Here, the rating criteria reasonably describe the Veteran's 
symptoms and provide for additional or more severe symptoms 
than currently shown by the evidence.  The schedular rating 
criteria include limitations of motion, including due to 
various orthopedic factors such as pain, and include ratings 
based on subluxation and lateral instability; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular ratings are, therefore, adequate 
to rate the knee disabilities.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  The Schedule does provide for higher 
ratings for the service-connected knee disabilities.  
Moreover, as discussed above, the schedular criteria for 
higher ratings were demonstrated for some of the period under 
appeal.

The record also does not reflect that the Veteran has 
required frequent hospitalizations for his knee disabilities 
during the period of time on appeal.  In addition, there is 
no indication in the record that the service-connected knee 
disabilities alone have markedly interfered with employment.  
Although the Board notes that the Veteran's knees appear to 
limit his mobility, there is no indication in the record that 
the average industrial impairment from any one of his rated 
disabilities alone would be in excess of that contemplated by 
the assigned rating (which contemplates industrial impairment 
in the rating criteria itself).  It is not impractical to 
apply the regular schedular standards in this case.  The 
Board also notes that this case is being remanded to the RO 
for consideration of TDIU, which separately addresses on an 
extraschedular basis whether all the Veteran's service-
connected disabilities render him unemployable.  For all of 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Rating Hearing Loss

The Veteran seeks a higher (compensable) initial rating for 
his service-connected bilateral hearing loss.  A March 2004 
VA examiner noted that the Veteran complained of difficulty 
understanding conversation in social settings.  The 
audiological examination report shows bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
25
15
35
45
LEFT
20
20
30
55

The right ear average puretone threshold was 30 decibels.  
The left ear average puretone threshold was 31 decibels.  
Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level I in the right ear and Level I in the 
left ear.  This results in a noncompensable disability 
evaluation under Table VII.  See 38 C.F.R. § 4.85  

A July 2004 private audiogram in these records indicates that 
the Veteran has a degree of hearing loss in line with the 
results of prior and subsequent VA examinations.  

An August 2006 VA examiner again noted that the Veteran 
complained of difficulty understanding conversation in social 
settings.  The audiological examination report shows 
bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
45
65
LEFT
25
25
40
50

The right ear average puretone threshold was 40 decibels.  
The left ear average puretone threshold was 35 decibels.  
Speech recognition was 94 percent in the right ear and 100 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level I in the right ear and Level I in the 
left ear.  This results in a noncompensable disability 
evaluation under Table VII.  See 38 C.F.R. § 4.85  

The Veteran's employer has submitted statements, including in 
April 2008, which attest to the Veteran's hearing loss.  His 
April 2008 statement indicates the Veteran has demonstrated a 
slow but continuous loss of hearing and that the employer has 
purchased a special phone headset to allow the Veteran to 
communicate with his clients.  In addition, the employer 
wrote that the Veteran's office location was placed out of 
earshot of others and that he has to keep his door closed.  
In various statements submitted by the Veteran, including a 
June 2008 statement, he indicates that he has difficulties in 
hearing normal conversations and tries to avoid listening to 
the radio while driving, since he has to keep the radio too 
high, blocking out emergency vehicle sirens.  

A June 2008 VA examiner noted that the Veteran complained of 
worsening hearing since his last examination.  The 
audiological examination report shows bilateral hearing loss:




HERTZ



1000
2000
3000
4000
RIGHT
25
20
40
55
LEFT
15
20
35
55

The right ear average puretone threshold was 35 decibels.  
The left ear average puretone threshold was 31 decibels.  
Speech recognition was 96 percent in the right ear and 88 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level I in the right ear and Level II in the 
left ear.  This results in a noncompensable (0 percent) 
disability rating under Table VII.  See 38 C.F.R. § 4.85  

A March 2009 VA examiner noted that the Veteran complained of 
worsening hearing since his last examination, but did not 
report any new symptoms beyond the report that the ringing in 
his ears had increased.  The audiological examination report 
shows bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
55
LEFT
25
25
40
50

The right ear average puretone threshold was 33 decibels.  
The left ear average puretone threshold was 35 decibels.  
Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level I in the right ear and Level I in the 
left ear.  This results in a noncompensable disability 
evaluation under Table VII.  See 38 C.F.R. § 4.85  

The examination reports of record show the Veteran has Level 
I hearing acuity in the right ear and Level I or Level II 
hearing acuity in the left ear.  This results in a 
noncompensable (0 percent) disability rating.  The Veteran's 
condition is currently insufficient to establish entitlement 
to an initial compensable rating for bilateral hearing loss 
because the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Therefore 
the Veteran's claim for a compensable initial rating for 
bilateral hearing loss must be denied.

Extraschedular Consideration of Hearing Loss

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the examiners in March 
2004 and August 2006 specifically noted the Veteran's hearing 
had not interfered with his work or his activities of daily 
living.  While the June 2008 and March 2009 VA examiners did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran for the reasons 
discussed below, and the Board may proceed with a decision.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "[u]nlike the rating schedule for hearing loss, 
38 C.F.R. § 3.321(b) does not rely exclusively on objective 
test results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak, 21 
Vet. App. at 455.

While the June 2008 and March 2009 VA examiners did not 
explicitly address the functional effect of the Veteran's 
hearing loss disability, the Board notes that other evidence 
of record, to specifically include the March 2004 and August 
2006 VA examination reports, adequately addresses this 
question.  Further, the Veteran has provided statements from 
himself and his employer describing the functional impacts 
the hearing has on his life.  Therefore, the Board finds that 
no prejudice results to the Veteran, in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 
38 C.F.R. § 3.321(b).

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2009).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected hearing loss.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

While the Board recognizes and has considered the Veteran's 
complaints of difficulty in hearing associated with his 
service-connected hearing loss, the Board notes that even the 
schedular rating criteria provide for ratings based on 
exceptional hearing patterns, which are not demonstrated in 
this case.  In addition, the record reflects that the Veteran 
has not required frequent hospitalizations for his hearing 
loss.  Further, there is no indication that the hearing loss 
alone significantly interferes with employment, particularly 
as the Veteran's representative has contended that it is pain 
from his service-connected knees that has interfered with his 
part-time employment.  The Board also notes some occupational 
impairment inherent in ratings for the Veteran's other 
service-connected disabilities, including PTSD.  In sum, 
there is no indication in the record that the average 
industrial impairment from the hearing loss disability would 
be in excess of that contemplated by the assigned schedular 
rating.  For these reasons, referral for an extra-schedular 
rating is not warranted.

Rating of Scars

The Veteran filed a claim for a compensable rating for scars, 
residuals, shrapnel wound of back and right shoulder in 
August 2004.  A March 2009 supplemental statement of the case 
increased this rating to 10 percent from March 2, 2009.    

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted; however, this 
new regulation indicates that the revised provisions are 
applicable only to claims received on or after October 23, 
2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, 
the Veteran's claim for a higher rating for scars will be 
considered solely under the criteria effective as of the date 
of the claim.

Under Diagnostic Code (DC) 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  Scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches or more are given a compensable rating 
under DC 7802.  Unstable superficial scars are rated under DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7801- 7805.

A March 2005 VA neurological examiner noted full range of 
motion of the upper extremities with a slight decrease 
involving the right shoulder.  There was no objective 
evidence to account for the complaints.  There was no 
specific nerve root damage that could be attributed to the 
area and strength was 5/5.  A subsequent March 2005 VA 
examiner noted the Veteran denied any current symptoms 
involving his shoulder scar.  Objective examination noted a 1 
centimeter linear scar.  There was no pain on examination, no 
adherence and the texture of the skin was normal.  There was 
no elevation or depression of the scar.  The scar was 
superficial and there was no inflammation, edema, keloid 
formation or induration or inflexibility.  There was no 
limitation of motion secondary to the scar.  

An August 2006 VA examiner noted the Veteran had a 1 
centimeter linear scar on his right shoulder and also on his 
right hemithorax.  There was no pain on examination and no 
adherence.  Texture of the skin was normal and there were no 
signs of ulceration or breakdown of the skin.  There was no 
inflammation, edema, or keloid formation.  Color of the scar 
was normal and there was no area of induration or 
inflexibility.  There was no limitation of motion secondary 
to the scar.  

A March 2009 VA examiner noted a 1 centimeter linear scar on 
his right shoulder and back.  The scars were tender to touch 
but stable.  There was no ulceration or breakdown of the 
skin.  There was no elevation or depression of the scar.  The 
scar was superficial.  There was no inflammation, edema or 
keloid formation.  Car of the scar was normal and there was 
no area of induration or inflexibility.  There was no 
limitation of motion secondary to the scar.  The Veteran was 
noted as having a shrapnel wound with tenderness to touch 
that does not affect his activities of daily living.  



Rating Scar prior to  March 2, 2009

As the Veteran's scars have been described as described as 1 
centimeter and 1 centimeter and not deep, but rather 
superficial, and a deep scar with an area exceeding six 
inches is required for a 10 percent rating under DC 7801, a 
compensable rating under that code is not available.  A 
compensable rating under DC 7802 is not warranted, as the 
Veteran's scars do not have an area of 144 inches or more, 
and a rating under DC 7803 is not warranted, as the Veteran's 
scars are not unstable.  If a scar is shown to be painful on 
examination, a 10 percent rating under DC 7804 is warranted 
for the Veteran's scars.  The March 2005 and August 2006 VA 
examiners both noted that the Veteran's scars were not 
painful on examination.  DC 7805 provides that other scars 
are rated on limitation of function of the affected part.  
However, none of the examiners indicated that there was any 
limitation of motion secondary to the Veteran's scars. 

Rating Scar from March 2, 2009

The March 2, 2009 VA examiner found tenderness of the scars.  
Accordingly, the Board finds that the Veteran's meets the 
criteria for a 10 percent rating for his scars, residuals, 
shrapnel wound of back and right shoulder since March 2, 
2009.  However, the Veteran does not meet the criteria for a 
higher, 20 percent rating under any of the aforementioned 
rating diagnostic codes.  38 C.F.R. § 4.118. 

Extraschedular Consideration for Scars

the Board finds that, in this case, the Schedule is not 
inadequate to rate the Veteran's service-connected scars 
(residual to shrapnel wound of the right shoulder).  The 
Schedule does provide for higher ratings for the service-
connected scars.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  

Although the Board acknowledges the Veteran's complaints of 
pain, the record reflects that the Veteran has not required 
frequent hospitalizations for his scars.  Further, there is 
no indication that it interferes with employment and the 
March 2009 VA examiner specifically noted that the scars do 
not affect his activities of daily living.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  For these reasons, 
an extra-schedular rating is not warranted.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for service connection for lipomas 
by a letter in February 2005.  In a March 2006 letter, the 
Veteran was given the specific notice required by Dingess, 
supra.  The Veteran was notified of the respective duties of 
the claimant and of VA, and of the evidence needed to 
substantiate his claims for increased rating by a letter in 
August 2006.  In this August 2006 letter, the Veteran was 
given the specific notice required by Dingess, supra.  This 
was followed by subsequent readjudications.  

The Board finds that the Veteran is not prejudiced by the 
manner or timing of VCAA notice in this case.  He was given 
the diagnostic codes and rating criteria for disabilities in 
the rating decision, statement of the case, and supplemental 
statements of the case.  This notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  Further, the Veteran has 
been represented by a Veteran's Service Organization during 
this appeal process and has had a meaningful opportunity to 
assist in development of his claim.  Thus, the Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria.  
The Veteran described how the disabilities impacted his daily 
activities in his various VA examinations and in submissions 
to VA.  Consequently, it is also demonstrated that he had 
actual knowledge of the specific rating criteria for the 
disabilities, and why higher ratings had not been assigned, 
as well as an opportunity to present evidence and argument to 
support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support the claims.  
The record contains the service treatment records and VA 
medical records.  Private medical records have been obtained.  
The Veteran was given VA medical examinations in connection 
with the claim.  The Veteran's representative supplied 
representations before the undersigned at a hearing.  
Statements from the Veteran, his representatives, and his 
employer are associated with the claims file.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for lipomas is denied.  

A compensable initial rating for bilateral hearing loss is 
denied.  

A higher disability rating for scars, residuals of shrapnel 
wounds back and right shoulder, than 0 percent prior to March 
2, 2009 and 10 percent from March 2, 2009, is denied. 

A disability rating for right knee osteoarthritis of 20 
percent from March 7, 2005 to February 6, 2007, and 30 
percent from February 6, 2007, is granted.  

A disability rating for left knee osteoarthritis of 20 
percent from March 7, 2005 to February 6, 2007, and 30 
percent from February 6, 2007, is granted.  

An initial rating in excess of 10 percent for right knee 
laxity is denied.  

An initial rating in excess of 10 percent for left knee 
laxity is denied.  


REMAND

The Board notes that a complete set of the Veteran's service 
treatment records are not available for review, as there only 
a few service treatment record available from his service.  
There is a notation in his service treatment records that a 
number of them were lost in a fire.  The Board is mindful 
that, in a case such as this, where complete service 
treatment records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the Veteran's complete service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and the Board's analysis has been 
undertaken with this heightened duty in mind.

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).  

The Veteran has contended through the appeal period that he 
underwent hemorrhoid surgery at the VA Medical Center (VAMC) 
Northport in 1979.  There is no indication that VA ever 
requested treatment records from VAMC Northport from 1979.  
There is also no indication in the record that there has been 
a formal finding regarding missing VA treatment records at 
VAMC Northport or an official notification to the Veteran.  
In addition, it does not appear that the AMC attempted to 
request the treatment records from any archival sources if 
not available at VAMC Northport.  

The Board finds that a remand is necessary to make further 
requests for VA treatment records related to the Veteran's 
hemorrhoids and, if necessary, to notify the Veteran and make 
a formal finding that the records are unavailable and that 
further efforts to obtain them would be futile.  The RO's 
attention is also called to Washington v. Nicholson, 19 Vet. 
App. 362 (2005), as to the requirement that VA advise 
claimants of alternate sources of evidence which may be 
utilized in cases where records are missing.  

In a November 2008 submission, the Veteran contended that he 
was treated for his hemorrhoid condition by Dr. W in 1993, 
Dr. L in 1994 and Dr. M in 1995.  He also continues to assert 
that he was still experiencing hemorrhoid problems and it had 
deteriorated.  The Board notes that this is the first time 
the Veteran has specifically mentioned these private treating 
physicians.  These records are pertinent to the Veteran's 
claim for hemorrhoids and have not been requested.  These 
records should be obtained.  See 38 C.F.R. 3.159(c)(1) 
(2009).

The Veteran has contended throughout the appeal process that 
he was treated for hemorrhoids during service.  As noted 
above, the Veteran's complete service treatment records are 
not available.  In addition, he has contended that he was 
subsequently treated for his hemorrhoids after service and 
underwent a hemorroidectomy.  VA and private treatment 
records show a history of a hemorroidectomy.  The Veteran 
contends that his flying in service caused or aggravated his 
hemorrhoids and that they have bothered him ever since he was 
in service.  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the available service treatment  records do not show 
that Veteran was not diagnosed with a hemorrhoid disorder 
while in service, "the fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  The Veteran is competent to attest that he first 
began experiencing hemorrhoids during service that have 
continued to the present.  In addition, the Board finds this 
report as consistent with the places, types, and 
circumstances of the Veteran's service.  As such his reports 
of a continuity of symptomatology since service can satisfy 
the requirement for evidence that the claimed disability may 
be related to service.  See McLendon, supra.  The threshold 
for finding a link between current disability and service for 
examination purposes is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, 
the Board finds that the Veteran should be afforded a VA 
medical examination with a nexus opinion to determine whether 
his claimed hemorrhoid disability is related to his military 
service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2009). 

Although the Board notes that the Veteran has received a 
number of VA examinations relating to PTSD, his most recent 
examination was in September 2006.  The Board notes a June 
2007 VA treatment record, dated after the last VA 
examination, which indicates that Veteran's PTSD symptoms had 
worsened.  Recent VA treatment records are also pertinent to 
the Veteran's claim for an increased rating for PTSD, and 
should be obtained.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  An examination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2009).  Therefore, 
given the length of time that has passed since the Veteran's 
September 2006 VA examination and the indication of worsening 
symptoms subsequent to the examination, the Board finds that 
a contemporaneous and thorough VA psychiatric examination 
should be conducted to determine the current severity of the 
Veteran's PTSD.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Court found that a claim for a TDIU was part of the 
determination of an underlying increased rating claim and 
cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
for the notion that a TDIU claim is raised once a Veteran 
submits evidence of a medical disability; makes a claim for 
the highest rating possible; and submits evidence of 
unemployability.  See 38 C.F.R. § 3.155(a).  In discussing 
the assignment of an effective date for a grant of TDIU, the 
Court further indicated that new evidence of unemployability 
"related to the underlying condition" submitted within one 
year of the assignment of an initial rating that is less than 
the maximum sought may constitute new and material evidence 
under 38 C.F.R. § 3.156(b).

In this case, the Veteran's representative made clear in his 
November 2009 testimony that the Veteran is seeking the 
highest possible rating for his service-connected knee 
disabilities, and he represented that his service-connected 
disabilities now limit even his part-time employment.  The 
Board finds that this evidence of record reasonably raises a 
claim of entitlement to TDIU, as part of the current appeal.  
However, the Veteran has received no notification of the 
evidence needed to substantiate this claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed on 
remand.

Accordingly, the issues of service connection for hemorrhoid 
disability, increased rating for PTSD, and TDIU are REMANDED 
for the following action:

1.  The RO/AMC should contact the Veteran 
and request the names, addresses, and dates 
of treatment or examination, of all health 
care providers who have provided his 
treatment for his hemorrhoids since his 
discharge from service.  After obtaining 
any necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This request 
should include requests to anyone that 
provided treatment the Veteran has 
received, including Dr. W, Dr. L, and Dr. 
M, which the Veteran referenced in his 
November 2008 submission. 

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all VA 
treatment records from VAMC Northport, to 
include records from 1979 to the present.  
Consideration should be given that these 
records may have been archived, in which 
case steps should be taken so that they 
can be retrieved.  Any other necessary and 
appropriate steps to obtain these records 
should be taken.  

3.  If no further treatment records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must 
be fully documented for the record, 
including if further efforts to locate 
them would be considered futile.  The 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e) and 
informed that he may submit alternative 
records to substantiate his claim, in 
accordance with Washington and appropriate 
administrative provisions.

4.  After the above has been accomplished, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any hemorrhoid disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any hemorrhoid 
disability is medically related to the 
Veteran's active military service.  The 
relevant documents in the claims file 
should be made available to the designated 
examiner, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions, including the Veteran's 
contentions regarding issues he suffered 
from hemorrhoids in service and his 
service as an aviator and parachutist in 
Vietnam.   

5.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter should 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

6.  The Veteran should be accorded a VA 
PTSD or mental disorders examination to 
ascertain the current level of disability 
of his service-connected PTSD.  All 
necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished.  All 
reported symptoms should be noted.  A 
multi-axial diagnosis, with a Global 
Assessment of Functioning (GAF) score 
should be assigned.  The examiner is 
requested to explain the GAF score.  

7.  Then, after the completion of any 
additional development deemed necessary, 
the Veteran's claims for service 
connection for hemorrhoid disability, 
increased rating for PTSD, and TDIU should 
be adjudicated.  If the determination of 
any issue remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
should be given an opportunity to respond.  
Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


